Citation Nr: 0726736	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from July 1989 to October 
1991.  He has also served periods of active duty training 
(ACDUTRA) with the Michigan National Guard, including from 
January 8 to 9, 2000, and from June 10 to 24, 2000.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

The veteran contends that he has chronic respiratory 
disorders (pneumonia, bronchitis, and asthma) that began with 
his January 2000 ACDUTRA.  In support thereof, he has filed 
evidence showing that he became ill with a viral upper 
respiratory infection while on ACDUTRA during January 8 to 9, 
2000, which he contends developed into a diagnosis of 
bronchitis on January 30, 2000.  He also filed evidence that 
he fell ill with pneumonia after ACDUTRA from June 10 to 24, 
2000.  

Unfortunately, a remand for further development is needed in 
order to complete the record.  While the veteran's service 
medical records up to the date of his discharge from active 
duty in October 1991 were obtained, his reserve personnel and 
medical records since that time have not been obtained for 
the file.  An August 2004 statement by a nurse at the Ann 
Arbor VA Medical Center (VAMC) noted that the veteran had 
been treated there for various chronic conditions, including 
asthma, since 1995, but the RO has not obtained a complete 
set of these VA records.  A June 2004 note from the veteran's 
private physician, Dr. D.K., states the veteran had been seen 
since January 27, 2000, for recurrent asthmatic bronchitis, 
but the treatment records from Dr. D.K. have not been 
obtained by the RO.  A remand for these records is required.  
38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

Further, when he was examined in July 2003, the examiner only 
indicated that the veteran suffered from asthma with 
unremarkable spirometry.  There was no discussion as the 
whether the veteran was suffering from bronchitis or 
pneumonia or the chronic residuals related thereto.  There 
was also no opinion with respect to the etiology of the 
veteran's current upper respiratory disability (asthma).  The 
veteran should therefore be scheduled for another VA 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment of the Board).

A remand is therefore needed in order to obtain more complete 
documentation of the veteran's medical history.  His reserve 
personnel records are needed in order to have a more complete 
history of his periods of ACDUTRA, and for any reference to 
medical problems that they may contain.  A remand is also 
needed for a more thorough examination and report by a VA 
doctor who specializes in respiratory disorders, who is 
provided the claims file for review, and who is qualified to 
render a nexus opinion. 

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter relating to his 
claims of service connection for asthma, 
bronchitis, and pneumonia that complies 
with the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically ask for a release to obtain 
the treatment records of Dr. D.K. from 
January 27, 2000, to the present time.  
If he provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

3.  Obtain the veteran's reserve 
personnel and medical records and 
associate them with the file.

4.  Obtain a complete set of treatment 
records from the Ann Arbor VAMC from 
January 1, 1995 to the present time, and 
associate them with the file.

5.  Schedule the veteran for an 
examination with a VA respiratory 
specialist.  The examiner should review 
the claims file and note in the report of 
the examination that the claims file was 
reviewed.  After examining the veteran, 
and completing any indicated testing, the 
examiner should diagnose whether the 
veteran currently has any chronic 
respiratory disorder to include asthma, 
bronchitis, and pneumonia, and assess its 
severity.  If the veteran does not have a 
diagnosis of chronic asthma, chronic 
bronchitis, or chronic pneumonia, the 
examiner should explain why not.  The 
examiner should offer an opinion as to 
whether any diagnosed respiratory 
disorder is likely related to (i.e, more 
than a 50 percent probability) the 
veteran's active military service, 
considering both his period of active 
duty service and any period of reserve 
ACDUTRA.  The examiner should fully 
describe the objective findings that 
support his or her conclusions, and a 
complete rationale for all opinions 
should be provided.

6.  Thereafter, take adjudicatory action 
on the claims here in question.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims files should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006).  

